OPINION
{¶ 1} The State of Ohio appeals from the trial court's dismissal of Jason Dixon's indictment for felonious assault. The victim of the alleged assault was Jessica Roth, Dixon's live-in girlfriend. The trial court found that R.C. 2919.25 was unconstitutional as a result of the recently enacted Marriage Amendment. The assault occurred on January 23, 2005. The Amendment was effective on December 2, 2004.
 {¶ 2} We recently held that R.C. 2919.25 is unconstitutional as it relates to cohabiting partners pursuant to the Marriage Amendment, Article XV, Sec. 11 of the Ohio Constitution. SeeState v. Karen Ward, Greene App. No. 05-CA-75.
 {¶ 3} The appellant's assignment of error is Overruled.
 {¶ 4} The judgment of the trial court is Affirmed.
Brogan, J. and Fain, J., concur.